The petition by the state of Connecticut for certification for appeal from the Appellate Court, 99 Conn. App. 413 (AC 26095), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, under the state constitution, the police conduct constituted a seizure when the police left their patrol car and began to approach the defendant’s vehicle?”
*910Decided April 26, 2007
The Supreme Court docket number is SC 17894.
Mitchell S. Brody, senior assistant state’s attorney, in support of the petition.
Robert S. Bello, in opposition.